Citation Nr: 1604382	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to January 1993.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that an appeal on the issue of entitlement to service connection for bilateral hearing loss was perfected by the Veteran.  However, a November 2015 rating decision granted service connection for bilateral hearing loss disability.  Therefore, as the benefit sought on appeal has been granted, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).


REMAND

Although the Board regrets any further delay, a remand is necessary in order to afford the Veteran an adequate VA examination for generalized anxiety disorder.  VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Pursuant to March 2015 remand instructions, the Veteran was scheduled for a VA examination in August 2015 and failed to report for that appointment.  However, the record is devoid of indications that the Veteran was notified of this appointment.  Furthermore, the record indicates that the RO sent correspondence to the Veteran using an incorrect address between March 2015 and July 2015.  Although the record includes four VA 27-0820 Report of General Information forms regarding the missed August 2015 examination, three of these show attempted correspondence with the examiner.  The only record indicating an attempt to contact the Veteran directly is a November 4, 2015, VA Form 27-0820 in which the RO representative states that a voice mail message was left for the Veteran regarding why he did not attend the examination.  Therefore, the Board finds reasonable doubt as to whether the Veteran was properly notified of his VA examination.  

As a result, the Board finds a lack of substantial compliance with the March 2015 remand requests.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998)  (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

Thus, the Veteran should be scheduled for another examination.  The Veteran is advised to appear and participate in any scheduled VA examination.  Should the Veteran choose not to appear without good cause, the claim will be adjudicated based on the evidence of record and may be denied.  38 C.F.R. § 3.655(b) (2015).   

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and representative and confirm that the address and phone number provided to VA are correct and current.  If a different address or phone number is identified, update VA's records to indicate the current information.  All efforts to confirm the Veteran's current address and phone number must be documented in the record. 

2.  After determining the Veteran's current address and phone number, schedule a VA psychiatric examination by an appropriate examiner to determine the current severity of generalized anxiety disorder (GAD).  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.  The examiner should indicate the degree of social and occupational impairment due to GAD and should describe the symptomatology causing those levels of impairment.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities (GAD, a left knee disability, tinnitus, and bilateral hearing loss).  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

